Title: To Thomas Jefferson from George Wythe, 12 November 1803
From: Wythe, George
To: Jefferson, Thomas


          
            G’ Wythe to Th’ Jefferson
            
            Novembr’, 12, 1803.
          
          In the list of successfull candidates for office, in the territorie latelie ceded by the government of France to the united states, his friends will rejoice to find the name of Humphrey Brooke. He is reported by those best acquainted with him to be a man of capacitie, diligence, benevolence, urbanitie, blameless manners. The object of his contemplated migration from his present residence in the county of Essex, is to provide for a numerous progenie better than in his scantie circumstances he can do here. Farewell.
        